Exhibit 10.23

FOURTEENTH MODIFICATION AGREEMENT

THIS FOURTEENTH MODIFICATION AGREEMENT (the "Agreement") is made as of the 11th
day of August, 2003, by and among E-LOAN, INC. (the "Borrower"), and GMAC Bank,
a federal saving bank (the "Lender").

BACKGROUND



The Borrower and the Lender entered into a Warehouse Credit Agreement, dated as
of November 1, 2001, as amended (as so amended, the "Warehouse Credit
Agreement") pursuant to which the Lender agreed to make advances (the
"Advances") to the Borrower in accordance with the provisions of the Warehouse
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Warehouse Credit Agreement.



The Advances are evidenced by the Borrower's Third Amended and Restated Note,
dated as of May 6, 2003 (the "Note") in the stated principal amount of
$150,000,000 and secured by, among other things, a Warehouse Security Agreement
dated as of November 1, 2001, as amended (as so amended, the "Warehouse Security
Agreement") between the Borrower and the Lender granting the Lender a security
interest in certain of the Borrower's assets.



The Borrower has requested that the Lender make certain modifications to the
terms of the Warehouse Credit Agreement, and the Lender has agreed to such
modification, subject to the terms and conditions of this Agreement.





NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Warehouse Credit Agreement. The Warehouse Credit Agreement is hereby amended
as follows:



(a) There shall be added Section 11.14 to the Warehouse Credit Agreement which
shall read in full as follows:

"The Borrower hereby agrees to provide to Lender a Certificate of the Secretary
substantially in the form attached hereto, appointing certain employees of
Lender, as limited officers with power to execute on behalf of the Lender all
notes and other documents necessary to convey ownership of the Mortgage Loans
and/or assign the related mortgages, deeds of trust and other security interests
and documents, and to perform the acts necessary to effectuate the described
assignments of said mortgages and/or deeds of trust, such as correcting minor
deficiencies in the Mortgage Loan documents and executing endorsements of the
Mortgage Loan documents to Lender; and, to obtain any and all documents
necessary to effectuate the closing and transfer of said Mortgage Loans. The
Borrower hereby acknowledges and hereby releases and indemnifies Lender from any
liability, obligation or loss in connection with such limited officer's actions
in that capacity, except to the extent such limited officer's actions exceed the
scope of authority as set forth in the Certificate of the Secretary ."

(b) Section 6.13 of the Warehouse Credit Agreement is amended to read in full as
follows:

"6.13. Compliance with Statutes, etc. The Borrower and each of its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, including, without limitation, any state licensing laws and all
applicable predatory and abusive lending laws, except such noncompliances as
would not (i) in the aggregate, have a material adverse effect on the business,
operations, property, assets, condition (financial or otherwise) or prospects of
the Borrower and (ii) affect in any respect the validity or enforceability of
any Credit Document or the Lender's rights in the Collateral."



(c) Section 6.18(d) is hereby added to the Warehouse Credit Agreement and shall
read in full as follows:



"(d) Each Mortgage Loan at the time it was originated complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws. None of the
Mortgage Loans are High Cost as defined by the applicable predatory and abusive
lending laws."

2. References to Credit Documents. Upon the effectiveness of this Agreement:

(a) Each reference in the Warehouse Credit Agreement to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import, and each reference in
the Restated Note and the Warehouse Security Agreement to the Warehouse Credit
Agreement, shall mean and be a reference to the Warehouse Credit Agreement as
amended hereby;

(b) Each reference in the Warehouse Credit Agreement and the Warehouse Security
Agreement to the Note shall mean and be a reference to the Restated Note; and



(c) Each reference in the Warehouse Credit Agreement and the Note to the
Warehouse Security Agreement shall mean and be a reference to the Warehouse
Security Agreement as amended hereby.



3. Ratification of Documents.

(a) Except as specifically amended herein or amended and restated in the
Restated Note, the Warehouse Credit Agreement, the Note and the Warehouse
Security Agreement shall remain unaltered and in full force and effect and are
hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Agreement and the Restated
Note shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lender under the Warehouse Credit Agreement, the
Note or the Warehouse Security Agreement nor constitute a waiver of any default
or Event of Default under the Warehouse Credit Agreement, the Note or the
Warehouse Security Agreement.

4. Representations and Warranties. The Borrower hereby certifies that (i) the
representations and warranties which it made in the Warehouse Credit Agreement
and the Warehouse Security Agreement are true and correct as of the date hereof
and (ii) no Event of Default and no event which could become an Event of Default
with the passage of time or the giving of notice, or both, under the Note, the
Warehouse Credit Agreement or the Warehouse Security Agreement exists on the
date hereof.

5. Miscellaneous.

(a) This Agreement shall be governed by and construed according to the laws of
the State of Delaware without regard to principles of conflicts of laws and
shall be binding upon and shall inure to the benefit of the parties hereto,
their successors and assigns.

(b) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(c) This Agreement is intended to take effect as a document under seal.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

E-LOAN, INC.

 

By:___/s/______________________________

Matt Roberts

CFO

 

GMAC Bank

 

By:__/s/ John Doulong_________________






--------------------------------------------------------------------------------


